DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites the term “rotatablely” instead of –rotatably--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the butt-joint member is electromagnet”. It is unclear whether the limitation is taken to read on a single “butt-joint member” or a plurality of “butt-joint members”. Examiner interprets the limitation as –the butt-joint members are electromagnets--.
Claim 3 recites the limitation "butt-joint members are magnets". Claim 3 is dependent on claim 2 where a “butt-joint member” has already been established to be “an electromagnet.” The limitations recited “butt-joint members” cannot both be magnets and an electromagnets therefore rendering the claim improper. Appropriate action is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 200420149 Y1), herein referred to as Kim, in view of Warren-Pfaeffle et al. (US 5930846 A), herein referred to as Warren.
Regarding claim 1, Kim et al. (KR 200420149 Y1), herein referred to as Kim, discloses a nursing bed-chair assembly, comprising: a nursing bed comprising a bed frame (frame 21), and a connecting mechanism (support member 28) and a butt-joint mechanism (bearing 24, support frame 23, and first guide rail 26) mounted on the bed frame, the butt-joint mechanism comprising a guide rail (first guide rail 26), a butt-joint fixing plate (support plate 23) and butt-joint members (bearings 24), wherein the guide rail is mounted on the bed frame (see FIG. 1), the butt-joint fixing plate is slidably mounted on the guide rail, and the butt-joint members are mounted on the butt-joint fixing plate (support plate 23 slides along first guide rail 26 on bearing 24); and a wheelchair comprising a wheelchair frame (wheelchair 40), a backrest (backrest is seen in FIG. 3) and a seat plate (second guide rail 46) mounted on the wheelchair frame, main 
Regarding claim 4, Kim (in view of Warren) does not explicitly teach wherein the butt-joint portions are detachably mounted on both sides of the front end of the wheelchair frame. However, it has been held that making separable requires mere ordinary skill in the art where It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kim with detachable locking jaws 45 for the purpose of facilitating replaceable parts in assembly. 
Regarding claim 5, Kim (in view of Warren) teaches the connecting mechanism is a connecting tube hung on the bed frame (see Kim FIG. 1 and 2; support member 28 is cylindrical in shape and is disposed on the bed frame). Examiner further notes it has been held that changes in shape is a matter of choice where it would have been obvious to have tubular shape instead of cylindrical shapes as a matter of design choice absent persuasive evidence that the particular configuration of the claimed limitation is significant. In reDailey, 357 F.2d 669, 149 USPQ 47. Furthermore, Warren can be relied upon to teach 
Regarding claim 6, Kim (in view of Warren) teaches a lower portion of each of the connecting portions is provided with a connecting opening that connects with the connecting tube (see Warren, FIG. movable arm extensions 84 are provided with an opening along the bottom that allows for connectivity to sliding members 110 for coupling).
Regarding claim 7, Kim (in view of Warren) teaches the nursing bed further comprises pulleys which are mounted at a bottom of the bed frame (see Kim, FIG. 1; bed frame comprises wheels disposed at the base of each corner of the frame).
Regarding claim 8, Kim (in view of Warren) teaches the wheelchair further comprises universal wheels which are mounted at the front end of the wheelchair frame and located at two sides of the butt-joint portions (see Kim, FIG. 1, wheels 43 are disposed on either sides of the locking jaws 45).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Warren, and further in view of Souke et al. (US 20200060909 A1), herein referred to as Souke.
Regarding claim 2, Kim (in view of Warren) does not explicitly teach the butt-joint members are electromagnets. Souke, however, discloses automated adjustments for patient support apparatuses comprising magnets or electromagnets that can be mounted to portions of the respective bases, legs, side rails, wheels, or other suitable components of adjacent patient 
Regarding claim 3, Kim (in view of Warren and further in view of Souke) teaches the butt-joint members are magnets attracted and fixed to the electromagnets (see Souke, paragraph 50; magnets or electromagnets may be used to temporarily couple two patient support apparatuses together where said magnets or electromagnets can be attached to various locations of said apparatuses where appropriate).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient supports and wheelchairs relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Kim, Warren, and Souke.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/14/2022